                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAWRENCE T. STRINGER,                             Case No. 19-cv-02624-SI
                                   8                       Plaintiff,
                                                                                           ORDER OF DISMISSAL WITH LEAVE
                                   9               v.                                      TO AMEND
                                  10     R. CRUZ, et al.,                                  Re: Dkt. Nos. 1, 2
                                  11                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Lawrence T. Stringer, then an inmate at the Correctional Training Facility in Soledad, filed
                                  14   this pro se prisoner's civil rights action under 42 U.S.C. § 1983. His complaint is now before the
                                  15   court for review pursuant to 28 U.S.C. § 1915A.
                                  16

                                  17                                             BACKGROUND
                                  18          California’s Proposition 57, approved by voters in November 2016, makes parole more
                                  19   available for certain felons convicted of nonviolent crimes. Proposition 57 added Article I, section
                                  20   32 to the California Constitution. That section provides, in relevant part, that “[a]ny person
                                  21   convicted of a nonviolent felony offense and sentenced to state prison shall be eligible for parole
                                  22   consideration after completing the full term for his or her primary offense,” defined for these
                                  23   purposes as “the longest term of imprisonment imposed by the court for any offense, excluding the
                                  24   imposition of an enhancement, consecutive sentence, or alternative sentence.” Cal. Const. art. I, §
                                  25   32(a)(1).        To implement Proposition 57, the California Department of Corrections and
                                  26   Rehabilitation (CDCR) set up the nonviolent parole process (NVPO) to allow early parole
                                  27   consideration for certain nonviolent offenders. See Cal. Code Regs. tit. 15, § 3490 et seq.
                                  28
                                   1             Stringer alleges in his complaint that he was eligible for parole consideration (apparently

                                   2   under the NVPP) but the CDCR, the Board of Parole Hearings, a counselor, a records analyst, and

                                   3   an appeals coordinator “waited [too] long to review [his] file, which made [him] no longer eligible

                                   4   because of the time frame.” Docket No. 1 at 3. He alleges that this violated his rights to due process

                                   5   and to equal protection of the law. He further alleges that documents attached “prove all” of his

                                   6   allegations are true. Id. He seeks monetary damages. Id.

                                   7             The documents attached to the complaint show that a January 10, 2018 decision approving

                                   8   Stringer for release in the NVPP was later vacated because the decisionmaker had not adequately

                                   9   considered the violent nature of two rule violation reports Stringer received. At the next proceeding

                                  10   on January 30, 2018, Stringer was denied release in the NVPP; that decision was upheld on March

                                  11   19, 2018. He filed unsuccessful petitions for writ of habeas corpus in the Sacramento County

                                  12   Superior Court and the California Court of Appeal. He also filed a petition for writ of habeas corpus
Northern District of California
 United States District Court




                                  13   in the California Supreme but does not state the outcome of that petition.

                                  14             The CDCR’s inmate locator website indicates that Stringer was not in CDCR custody as of

                                  15   September 11, 2019. He thus may have been paroled or be in a county jail for court proceedings.

                                  16

                                  17                                               DISCUSSION

                                  18             A federal court must engage in a preliminary screening of any case in which a prisoner seeks

                                  19   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  20   § 1915A(a). The court must identify any cognizable claims, and dismiss any claims which are

                                  21   frivolous, malicious, fail to state a claim upon which relief may be granted, or seek monetary relief

                                  22   from a defendant who is immune from such relief. See id. at § 1915A(b)(1),(2). Pro se complaints

                                  23   must be liberally construed. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

                                  24             To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  25   right secured by the Constitution or laws of the United States was violated, and (2) that the violation

                                  26   was committed by a person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48

                                  27   (1988).

                                  28
                                                                                          2
                                   1           Although a complaint “does not need detailed factual allegations, . . . a plaintiff's obligation

                                   2   to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

                                   3   and a formulaic recitation of the elements of a cause of action will not do. . . . Factual allegations

                                   4   must be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly,

                                   5   550 U.S. 544, 555 (2007) (citations omitted). A complaint must proffer “enough facts to state a

                                   6   claim to relief that is plausible on its face.” Id. at 570.

                                   7           The complaint fails to state a claim upon which relief may be granted. Stringer conclusorily

                                   8   alleges that he has been denied due process and equal protection, but does not allege any facts that

                                   9   plausibly show a denial of those rights. It is not adequate pleading for a plaintiff merely to identify

                                  10   the constitutional rights (i.e., the rights to due process and equal protection) at issue; rather, he must

                                  11   allege facts showing how each of those rights was violated. Also, it is unclear how the alleged delay

                                  12   in review of an inmate’s file would cause him to become ineligible for parole. Leave to amend is
Northern District of California
 United States District Court




                                  13   granted so that Stringer may file an amended complaint that alleges sufficient facts to state a

                                  14   plausible claim for one or more violations of his constitutional rights.

                                  15           To aid Stringer in the preparation of his amended complaint, the court now provides basic

                                  16   information about due process claims, equal protection claims, the unavailability of prison release

                                  17   as a remedy in a civil rights action, and some information about proper defendants.

                                  18           The Due Process Clause of the Fourteenth Amendment of the U.S. Constitution protects

                                  19   individuals against governmental deprivations of life, liberty or property without due process of law.

                                  20   Interests that are procedurally protected by the Due Process Clause may arise from two sources: the

                                  21   Due Process Clause itself and laws of the states. See Meachum v. Fano, 427 U.S. 215, 223-27

                                  22   (1976). In the prison context, these interests are generally ones pertaining to liberty. Changes in

                                  23   conditions so severe as to affect the sentence imposed in an unexpected manner implicate the Due

                                  24   Process Clause itself, whether or not they are authorized by state law. See Sandin v. Conner, 515

                                  25   U.S. 472, 484 (1995) (citing Vitek v. Jones, 445 U.S. 480, 493 (1980) (transfer to mental hospital),

                                  26   and Washington v. Harper, 494 U.S. 210, 221-22 (1990) (involuntary administration of

                                  27   psychotropic drugs)). Deprivations that are less severe or more closely related to the expected terms

                                  28   of confinement may also amount to deprivations of a procedurally protected liberty interest,
                                                                                            3
                                   1   provided that the liberty in question is one of “real substance.” See Sandin, 515 U.S. at 477-87. An

                                   2   interest of “real substance” will generally be limited to freedom from restraint that imposes an

                                   3   “atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life”

                                   4   or “will inevitably affect the duration of [a] sentence.” Id. at 484, 487. The mere failure to follow

                                   5   state law does not amount to a federal due process violation. A litigant cannot “transform a state-

                                   6   law issue into a federal one merely by asserting a violation of due process.” See Langford v. Day,

                                   7   110 F.3d 1380, 1389 (9th Cir. 1996). The amended complaint must allege facts showing the

                                   8   deprivation of a federally protected liberty interest without adequate procedural protections.

                                   9           “To state a § 1983 claim for violation of the Equal Protection Clause a plaintiff must show

                                  10   that the defendants acted with an intent or purpose to discriminate against the plaintiff based upon

                                  11   membership in a protected class.” Thornton v. City of St. Helens, 425 F.3d 1158, 1166 (9th Cir.

                                  12   2005) (citation and internal quotation marks omitted). The amended complaint must allege facts to
Northern District of California
 United States District Court




                                  13   suggest that defendants acted with a discriminatory purpose and that their actions had a

                                  14   discriminatory effect.

                                  15           A civil rights action under 42 U.S.C. § 1983 is not the proper vehicle to challenge the

                                  16   duration of Stringer’s confinement. If Stringer is still in custody and believes that he is entitled to

                                  17   immediate or speedier release from confinement, he needs to file a petition for writ of habeas corpus.

                                  18   A writ of habeas is the exclusive remedy for a prisoner who seeks “‘immediate or speedier release’”

                                  19   from confinement. Skinner v. Switzer, 562 U.S. 521, 533-34 (2011) (quoting Wilkinson v. Dotson,

                                  20   544 U.S. 74, 82 (2005)); see also Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (“we hold today

                                  21   that when a state prisoner is challenging the very fact or duration of his physical imprisonment, and

                                  22   the relief he seeks is a determination that he is entitled to immediate release or a speedier release

                                  23   from that imprisonment, his sole federal remedy is a writ of habeas corpus”).

                                  24           Several of the defendants have Eleventh Amendment immunity: The Eleventh Amendment

                                  25   to the U.S. Constitution bars from the federal courts suits against a state by its own citizens, citizens

                                  26   of another state, or citizens or subjects of any foreign state, absent consent to the filing of such suit.

                                  27   Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 237-38 (1985). Eleventh Amendment immunity

                                  28   also extends to suits against an arm of the state, such as the CDCR and prisons within the CDCR.
                                                                                           4
                                   1   See Brown v. Cal. Dep't of Corrs., 554 F.3d 747, 752 (9th Cir. 2009) (California Department of

                                   2   Corrections and California Board of Prison Terms entitled to 11th Amendment immunity). The

                                   3   CDCR and the Board of Parole Hearings must be dismissed because they are arms of the State of

                                   4   California and have Eleventh Amendment immunity.

                                   5           Claims may be asserted against individual defendants, but must allege facts showing the

                                   6   basis for liability for each defendant. In his amended complaint, Stringer should not refer to the

                                   7   defendants as a group (e.g., “the defendants”); rather, he should identify each involved defendant

                                   8   by name and link each of them to his claim by explaining what each defendant did or failed to do

                                   9   that caused a violation of his constitutional rights. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.

                                  10   1988) (damages liability may be imposed on individual defendant under § 1983 only if plaintiff can

                                  11   show that defendant proximately caused deprivation of federally protected right).

                                  12
Northern District of California
 United States District Court




                                  13                                                 CONCLUSION

                                  14           The complaint is dismissed with leave to amend. Stringer must file an amended complaint

                                  15   no later than October 25, 2019, and must include the caption and civil case number used in this

                                  16   order as well as the words AMENDED COMPLAINT on the first page. Plaintiff is cautioned that

                                  17   his amended complaint must be a complete statement of his claims, except that he does not need to

                                  18   allege any claim that has been dismissed without leave to amend. See Lacey v. Maricopa County,

                                  19   693 F.3d 896, 928 (9th Cir. 2012) (en banc). Failure to file an amended complaint by the deadline

                                  20   will result in the dismissal of the action.

                                  21           Plaintiff’s in forma pauperis application is GRANTED. Docket No. 2. (The court does not

                                  22   issue a separate order putting plaintiff on a payment plan, see 28 U.S.C. § 1915(b), because it appears

                                  23   that plaintiff is no longer in custody.

                                  24           IT IS SO ORDERED.

                                  25   Dated: September 12, 2019

                                  26                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  27                                                     United States District Judge
                                  28
                                                                                         5
